NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



T.N.,                              )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D17-3172
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Polk
County; Dick Prince, Senior Judge, and
Mark H. Hofstad, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.